Citation Nr: 1638012	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, denied the Veteran's application to reopen his previously denied claim for service connection for a back disorder.  After affording the Veteran a VA spine examination in April 2013, the RO reopened and denied the claim for service connection on the merits as reflected by a June 2013 statement of the case (SOC).  Regardless of the RO's disposition of the matter, however, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a March 2003 decision and notice letter, the RO denied service connection for a back disorder, claimed as a back injury; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  Evidence added to the record more than one year after the March 2003 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The RO's March 2003 decision, which denied the claim of entitlement to service connection for a back injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final March 2003 decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim of service connection for a low back disorder, no further discussion of VCAA compliance is necessary at this time.
II. Claim to Reopen

The Veteran seeks service connection for a low back disorder.  The claim was denied in a March 2003 rating decision.  The RO notified the Veteran of this decision, he did not appeal, and new and material evidence was not received within one year of the decision.  The RO's March 2003 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  The claim was denied in March 2003.  The basis of the denial was that, although the Veteran sustained a minor contusion to his back in March 1983 and was grounded from flying for five days in May 1985 due to a low back strain, service treatment records reflected no further complaints of back pain during the remainder of his service, a spine disorder was not found at separation examination, post-service treatment records did not show that a chronic low back disorder manifested from the time of discharge to the present, the first documented complaint of low back pain occurred many years after discharge from service, and there was no other basis to establish a relationship between a current low back disability and military service.

New evidence received since the RO's March 2003 denial includes a lay statement received in August 2013 from a retired lieutenant, attesting to his knowledge of the Veteran falling and injuring his back when he was running to notify crew members to prepare for a ready alert launch, and experiencing back pain and limited mobility "off and on to the present day."  In a lay statement received in May 2015, a fellow crew member reported that the Veteran fell while preparing to launch and sustained a back injury, for which he was taken to the emergency room.  The crew member indicated the Veteran was given a "down-chit" for a week and observed that the Veteran seemed "to have problems with his back until the day I transferred."  

The Board finds these lay statements relate to elements of chronicity and continuity of back pain symptoms since the 1983 in-service injury to the present.  Thus, presuming that the new evidence is credible, Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)), the Board finds that the standards under 3.156(a) have been met regarding a low back disorder and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for a low back disorder is granted.


REMAND

The Veteran contends that he has a current low back disability as a result of injury to his back during military service.

The Veteran's service treatment records reflect that he sought emergency treatment in March 1983 for back pain after falling down a cliff, stepping backwards, landing on his feet, and falling on his back.  Examination findings included good range of motion, no bruising noted, gait normal, no cerebrovascular accident (CVA or stroke), tenderness to percussion, and alcohol detected.  The diagnosis was minor back contusion; the Veteran was returned to duty.  

In May 1985, the Veteran complained of a two-day history of low back pain on touching the lumbar region.  On examination, the flight surgeon reproduced pain with back twisting.  The impression was minor low back strain and the Veteran was grounded for three to five days.  Five days later, he returned to the flight surgeon, requesting an "up-chit" for his lower back strain.  He reported feeling better and ready to fly.  Following a physical examination, the assessment was resolved low back strain, and the flight surgeon recommended up-chit.  In a May 1985 separation report of medical history, the Veteran denied currently or ever having recurrent back pain.  On separation examination the same day, the spine was reported as normal on clinical evaluation.     

Among post-service private treatment records dated from October 1991 to December 2002 from A. Welden, M.D., the Veteran reported having back pain or a history of back injury on three occasions.  First, in March 1999, he complained of having low backache pain for three days with no injury or falls.  The assessment was low back strain.  In late September 2000, he reported injuring his back a few days earlier and having spasms and radiating pain.  The assessment was low back strain.  During a follow-up visit for low back pain in October 2000, the Veteran stated he was doing much better and had returned to work.  Finally, in September 2002, the Veteran reported that he injured his lower back in 1983 and since then he had "been having [four] acute episodes of back pain on average which could be attributed to that original injury."  Dr. Welden ordered lumbar spine x-rays, which revealed minimal degenerative changes involving the lumbar spine, predominantly at L4; and spina bifida occulta involving the sacrum. 

Private and VA treatment records and VA examination reports reflect the Veteran's statements that he had retired in 2006 from his state job as a corrections officer at a prison, but he last worked in 2005 due to a "worker's compensation issue."  During July 2015 VA treatment, he described "various traumas at the prison" where he worked for 16 years.   

A March 2010 VA lumbar spine MRI report lists a clinical history of "low back pain since 1983" and identifies ruling out herniated nucleus pulposus as the reason for the study.  The impression included broad-based disc bulge at L4/5.

In connection with his claim, the Veteran was afforded VA spine examinations in April 2013 and May 2015.  During the former examination, he reported having low back pain ever since falling and landing on asphalt during service in 1983.  He reported working for 16 years after service as a correctional counselor and being a self-employed owner of an air duct cleaning company for six and a half years.  The examining physician opined that it was less likely than not that the Veteran's back disability was incurred in or caused by the in-service injury because review of the claims file was significant for a one-time visit in 1983 for low back pain and separation examination in May 1985 was negative for complaints of low back pain and showed normal back examination.

During the latter VA examination, the examining physician noted the Veteran's fall onto his back in March 1983 and being evaluated again in May 1985 after five days of rest for treatment of a low back strain, which had resolved.  The examiner opined it was less likely than not that the Veteran's current lumbar spine degenerative disc disease and L4/5 spinal stenosis were incurred in or caused by the in-service injuries.  In support of his conclusion, the examiner noted the Veteran's back injury occurred in military service 32 years earlier and that the most common cause of central canal spinal stenosis was degenerative causes.  The examiner also remarked it was "not possible to determine if the present findings are due to the injury to the back [that] occurred during the Veteran's military service."

A January 2016 VA polytrauma telephone note reflects the Veteran's description of a March 1983 drill exercise in which he fell eight to nine feet and "landed on his back and had head injury [sic]."  He reported a "brief loss of consciousness" and requested traumatic brain injury assessment.

In July 2016, the Veteran testified that approximately three years after separation from service, he saw Drs. P. Henry and Zering for back problems.  Subsequently, he began to see Dr. Welden, who worked at the same clinic.

Having reviewed the evidence of record in its entirety, the Board finds that additional development is required before deciding the claim on appeal.  Specifically, the Board finds that additional medical opinion evidence is required to fully address the Veteran's lay contentions that he experienced ongoing, intermittent low back pain since the initial back injury during service in 1983 until the present.  However, before requesting an additional VA medical opinion, the AOJ should request and obtain outstanding medical records, including ongoing VA and private treatment records, and records associated with the Veteran's worker's compensation claim with the State of California, because such records may be pertinent to his claim for service connection.  The Board also emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:

a) all medical records associated with the Veteran's worker's compensation claim from his employment as a corrections officer with the State of California;
b) all treatment records from the medical practice of Dr. P. Henry and Dr. Zering dated since 1988 or since establishing medical care, and from A. Welden, M.D., dated since December 2002 (these physicians are from the same practice according to the Veteran's July 2016 hearing testimony); and
c) ongoing treatment records from the Fresno VA Medical Center (VAMC) and Tulare VA Community Based Outpatient Clinic (CBOC) dated since July 2016.

2.  After completing the above development, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of current lumbar spine disability.  Arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished, the reports of such must be associated with the examination report, and clinical findings should be reported in detail. 

The physician should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability was (a) incurred during military service; (b) manifested to a compensable degree within one year of separation from service; (c) or otherwise medically related to military service, to include the March 1983 fall that resulted in a minor back contusion and the May 1985 lower back strain that caused the Veteran to be grounded for five days before being cleared by the flight surgeon.

A medical analysis and rationale are to be included with all opinions expressed.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions, including the Veteran's reports of in-service back injuries; post-service complaints of low back pain with and without injury; and assertions that he experienced ongoing back problems since his initial back injury during service in 1983.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for a low back disorder.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


